Citation Nr: 1127914	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for right knee arthritis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, partner, and mother


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing before a Decision Review Officer at the RO and at a hearing before the Board in April 2006.  

A March 2002 Board decision granted an increased rating for the Veteran's right knee disability and found that the right knee disability was to be rated 10 percent for instability and 10 percent for arthritis with limitation of motion.  The Veteran appealed the March 2002 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a March 2003 Order, the Court vacated the decision denying an increased rating and remanded the claim to the Board for readjudication in accordance with the Joint Motion.  In October 2003 and June 2005, the Board remanded the claim for additional development.  

In a June 2006 decision, the Board denied the Veteran's claim for increase rating for his right knee disability.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion to Vacate and Remand, the Court, in an April 2007 Order, vacated the June 2006 decision and remanded the appeal to the Board.  In January 2009, the Board remanded the claim for additional development.  

In a June 2010 decision, the Board denied the Veteran's claim for increased rating, greater than 10 percent, for right knee arthritis and assigned a 20 percent rating for right knee instability.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion to Vacate and Remand, the Court, in a March 2011 Order, vacated the June 2010 decision to the extent that it denied a rating greater than 10 percent for right knee arthritis and remanded the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The parties to the most recent Joint Motion to Vacate and Remand agreed that VA failed in its duty to assist in providing an adequate medical examination.  Specifically, the parties determined that the May 2009 and October 2009 VA examinations did not address the presence of any additional functional loss due to flare ups.  Deluca v. Brown, 8 Vet. App. 202 (1995).  Consequently, another examination is required.

VA outpatient treatment reports dated through July 2009 show ongoing treatment for the Veteran's right knee.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since July 2009.

2.  Schedule the Veteran for a VA orthopedic examination to determine the extent of his right knee disability.  All necessary tests and studies, including range of motion studies, should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

